internal_revenue_service number release date index number ------------------------------------ ----------------------------------- ----------------------- ---------------------------- -------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ----------------- telephone number --------------------- refer reply to cc psi plr-130629-11 date date legend decedent spouse a b c d date date attorney state statute ---------------------------------------------- ------------------------------------------------- ------------------------ ------------------------- ----------------------- --------------------- ---------------------- ----------------------- ------------------ ------------------- dear ---------------- this letter responds to your letter dated date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to sever a_trust pursuant to sec_26_2654-1 of the generation-skipping_transfer_tax regulations and make an election under sec_2652 of the internal_revenue_code facts decedent died testate on date survived by spouse and a b c and d spouse died on date c and d are skip persons as defined in sec_2613 in his will will decedent named spouse as executrix of his estate decedent bequeathed all of his tangible_personal_property to spouse and the remainder of his plr-130629-11 estate to a trustee the trustee was directed to fund two trusts marital trust and residuary_trust under article iv of the will the trustee is to fund a_trust with the minimum amount necessary to reduce decedent’s federal estate_tax to zero by utilizing the marital_deduction available marital trust under article v of the will the remaining assets will fund residuary_trust under the terms of marital trust spouse receives all income during her lifetime and principal distributions in the trustee’s discretion for her health education support and maintenance upon her death the trustee will distribute the corpus of marital trust to residuary_trust under the terms of residuary_trust the trustee may make discretionary distributions of income and principal to spouse during her lifetime for her health education support and maintenance upon spouse’s death the trustee may make discretionary distributions of income and principal for the health education support and maintenance of a b c and d upon the death of the survivor of a and b residuary_trust shall be divided into two separate shares and distributed outright to c and d or their respective issue per stirpes if deceased spouse hired attorney to prepare the form_706 united_states estate and generation-skipping_transfer_tax return attorney made a qualified_terminable_interest_property qtip_election under sec_2056 with respect to the property in marital trust in an affidavit attorney stated that he failed to advise spouse that marital trust should be severed into a gst exempt qtip_trust and a gst nonexempt qtip_trust attorney also failed to advise spouse that a reverse_qtip_election under sec_2652 should be made with respect to the gst exempt marital trust and that decedent’s gst_exemption should be allocated to gst exempt marital trust upon the death of spouse the executors of spouse’s estate discovered that marital trust was not severed a reverse_qtip_election had not been made and decedent’s gst_exemption had not been allocated on form_706 the trust instrument does not provide for the severance of marital trust however state statute authorizes a trustee to establish two or more separate trusts provided that such division will not materially impair the accomplishment of the trust purposes or the interests of any beneficiary to date there have been no taxable terminations or taxable_distributions from marital trust requested ruling sec_1 an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever marital trust into two separate trusts on a fractional basis - one intended to be a gst exempt trust and the other a gst nonexempt trust - as permitted under sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 with respect to the proposed gst exempt trust severed from marital trust and plr-130629-11 the automatic allocation rules of sec_2632 apply to cause the unused portion of decedent’s gst_exemption to be allocated to gst exempt marital trust law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money_or_money's_worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qtip the property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includable in the decedent's gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst plr-130629-11 sec_2631 as in effect on date provided that for purposes of determining the gst tax every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 any allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions sec_2632 as in effect on date provided that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at the individual's death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual's death sec_26_2632-1 provides in relevant part that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26 b on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from which a taxable_distribution may be made however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust under sec_2652 and sec_26_2652-1 the individual with respect to whom property was last subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on plr-130629-11 the return on which the qtip_election is made sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax plr-130629-11 professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case the executor of decedent’s estate made a qtip_election with respect to marital trust’s assets and marital trust's assets are includible in spouse's gross_estate under sec_2044 accordingly spouse is the transferor of marital trust's assets for gst tax purposes and the estate is precluded from allocating decedent’s gst_exemption to marital trust's assets however if decedent’s estate is granted an extension of time pursuant to sec_26_2654-1 to sever marital trust into two trusts a gst exempt trust and a gst nonexempt trust and to make a reverse_qtip_election under sec_2652 with respect to gst exempt marital trust decedent will be treated as the transferor of gst exempt marital trust's assets and decedent’s gst_exemption will be automatically allocated to gst exempt marital trust it has been represented that decedent has sufficient gst_exemption to allocate to the gst exempt marital trust the allocation will be effective as of the decedent’s date of death date based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 and sec_26_2654-1 have been satisfied accordingly decedent’s estate is granted days from the date of this letter to sever marital trust into a gst exempt trust and a gst nonexempt trust and to file a supplemental form_706 united_states estate and generation-skipping_transfer_tax return on which the reverse_qtip_election is to be made for the gst exempt trust the automatic allocation rules will then apply to cause decedent’s unused gst_exemption to be allocated to gst exempt marital trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return furthermore except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied regarding whether marital trust qualifies as a qtip_trust under sec_2056 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-130629-11 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely associate chief_counsel passthroughs special industries by leslie h finlow leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes one copy of this letter
